Price, J.,
delivered the opinion of the court.
James Norfleet filed a bill in the chancery court of Hinds county, as the brother and only heir at law of Elizabeth Robinson, deceased, against Dr. J. E. Beall, to cancel as fraudulent and void a deed of conveyance made by Elizabeth Robinson to a certain lot of land in the city of Jackson, for a recited consideration of care and medical attention for herself and only son *541and $50 cash. Dr. Beall took a deed to the land, with a life estate reserved to his patient, Elizabeth Robinson.
The conveyance is assailed on the grounds that she was overreached, and the deed procured by fraud and an. inadequate consideration. There was a decree for the defendant in the court below, and the case comes here on appeal by the heir of Elizabeth Robinson. She was an ignorant, credulous, weak-minded negro woman, seventy-four years of age, the only support of an invalid son, whose drunken-life for many years had made him a heavy charge upon her pecuniary means of support. When the deed was made he was within a few months of the grave, in fact within eight months both mother and son were dead, and the life estate gone out, and the doctor in full possession of his reward.
The old, feeble negro woman, with physical and mental powers weakened by sickness, suffering, and age, pressed by the infirmity and great suffering of her only boy, stood on no terms of equalty with her confidential friend and family physician and his attorney. She was no match for the astute physician and his attorney, who drove out to her home with deed prepared for no other purpose but to see the novelty of an old colored woman disinherit her only son and convey to her family physician, confidential friend, and adviser all the property she possessed on this earth except the life estate in her home. Such a transaction between parties sustaining such relations cannot be sustained in a court of equity, unless the proof leaves the transaction free from fraud and undue influence. The fraud in this whole transaction is so perfectly manifest to this court that the deed cannot stand the required test, and it is therefore cancelled as fraudulent in its procurement, and the case is reversed and remanded to be proceeded with according to law.

Reversed and remanded.